    Case 3:20-cv-08123-JJT Document 37 Filed 10/20/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ARIZONA
_________________________________
Brian Erskine,                    )
                                  )
                 Plaintiff;       )   Case No. CV-20-08123-PCT-JJT
v.                                )
                                  )   RESPONSIVE MEMORANDUM
Forrest Fenn,                     )   IN OPPOSITION TO
                                  )   MOTION TO SUBSTITUTE
                 Defendant.       )   DEFENDANT’S ESTATE
_________________________________ )

               RESPONSIVE MEMORANDUM IN OPPOSITION TO
               MOTION TO SUBSTITUTE DEFENDANT’S ESTATE

       I extend respectful condolences to the Fenn family. My Responsive Memorandum

in Opposition to Zoe Fenn Old’s (“Zoe”) bizarre Motion to Substitute Defendant’s Estate

(D#36) (“DMS”) exposes the latest of many shamelessly pathetic misdirection tries. The

DMS states “[Zoe] is therefore the ‘proper party’ to be substituted for [Fenn] in her

capacity as the Personal Representative of Mr. Fenn’s Estate” — yet aims to substitute

not Zoe, but rather “Defendant’s Estate.” Whoops! That’s no oversight; the DMS is

another desperate dodge of my case’s inconveniently truthful merits.1

       Previous filings and terms are incorporated by reference. I attach one (1) key

Affidavit and Exhibit relevant by forestalling now reasonably anticipated further such

misdirection or distortion tries. These tries are repeated (“Erskine Site” rather than



1For the “proper party” courts generally look to the “legal representative” of the
deceased. See Sinito v. U.S. Dep’t of Justice, 176 F.3d 512, 516 (D.C. Cir. 1999); see also
May v. Shuttle, Inc., No. 94-1019, 1996 WL 774536, *1 n.1 (D.D.C. Sept. 5, 1996).

                                              1
  Case 3:20-cv-08123-JJT Document 37 Filed 10/20/20 Page 2 of 5




“Location,” falsely “next to a highway,” a litany of semantics, etc.) and now are pattern

established. I believe these misdirections motivated inter alia by lack of genuine defense

and Fenn’s terminally damaged credibility by evasive public statements and actions, just

one ‘clunker’ after another, aiming and failing to defeat contract by publicly humiliating

me for meritoriously suing because “obviously, someone else found the Box.”

       To summarize, I sued on May 26, the Clerk recorded on May 28, and I Served

Fenn on June 4. Only after Service, Fenn by public actions belatedly represented the

Quest as Solved (as true from August 2018, evidenced by my suit) and had the Box

retrieved by a custodian no earlier than June 5 (as obligated), without conveying to me

and hence without fulfilling contract, though without evidencing conveyance to another

in violation of contract despite several seemingly peripheral or semantic misdirection

efforts aimed at false impression that the custodian has clear Box title. I colorably

claimed (at least) specific personal jurisdiction, evidencing Fenn’s undeniable purposeful

availment of Arizona. Defense counsel opposed jurisdiction and Moved to dismiss.

Parties traded jurisdiction filings mixed with merits content. The Court had yet to rule on

jurisdiction when a Suggestion of Death for Fenn entered on September 8. Defendant’s

death eliminates personal but not subject matter jurisdiction, allowing Rule 25(a)(1)

Substitution and simultaneously creating “want of jurisdiction” by 28 U. S. C. 1631.

       While either party may Move to Substitute, Substitution is not a ‘footrace.’ It was

strange for defense counsel — after filing to dismiss — speedily to request in conference

that I stipulate Substitution of the same party the DMS aimed actually to Substitute. To

                                             2
    Case 3:20-cv-08123-JJT Document 37 Filed 10/20/20 Page 3 of 5




be clear, I did not agree to so stipulate. Rule 25(a)(1) requires dismissal if (effectively, as

Plaintiff) I don’t Move to Substitute by a deadline, so, why would the defense not wait? I

also am aware that hypothetically, judgment can be ‘won’ against an ‘entity’ (such as

“Defendant’s Estate”) that might not qualify as a judgment debtor or might not be able to

hold or convey title to property, whether personal or real as subject to a judgment lien.

       By the Poem’s plain terms, Box entitlement is (or ‘was’) to be performed by the

natural person Fenn, who created the Quest, composed and published the Poem, in

writing bluntly warranted power to entitle the Box (“I give you title to the gold”), and

who by New Mexico law (as may be applicable) has the individual power contractually to

obligate separate or community property; but that does not necessarily limit liability to

the property or contents of the separate estate of the natural person Fenn. By my prior

pending contractual claim, it also doesn’t necessarily matter whether the Box itemized in

a will or trust. It’s also unlikely that Fenn wrote the Box into any legal arrangement other

than the contractual Poem or other than as my suit claims. So doing would risk conflict

with contract or exposure of Box custody when Fenn seemingly relied on misperception

of Box abandonment, fueling Participation by prospect of self-validating Box discovery,

rather than true perception of contract and conveyance. Finally, I am a contractual gold

clause creditor and 31 U. S. C. 5118 and applicable precedent protect my specific

performance interest.2

2216 Jamaica Avenue, LLC v. S&R Playhouse Realty Co., 540 F.3d 433 (6th Cir. 2008)
— a case whose ruling drew headlines, as few cases about ninety-nine (99) year leases do
— as I plan to cite in my Rule 15(d) Pleading, pending permission.

                                               3
  Case 3:20-cv-08123-JJT Document 37 Filed 10/20/20 Page 4 of 5




       Filings accompanying the DMS suggest Zoe now has power and obligation to

entitle the Box. A lawyer, directly or by proxy, is likely Box custodian. There is little

doubt that the Box, however hidden, is in fact readily available to convey to me in

compliance with contract. Published photographs and sworn statements evidence Fenn to

have been in the immediate physical presence of, or to have handled, the Box some time

after Service. As my own imminent substitution filing plans to show, contract and suit

survive Fenn. The true parameters of the Box situation are obvious even if not every

point of detail is known. In due course, let’s Substitute the (real) proper party.

                                    CONCLUSION

       Events have shown the Court’s restraint to date to be wise and defense to have no

plan beyond “semantics and antics.” I respectfully ask the Court to wait for my Motion

to Substitute and (whether now or later) to deny the misdirection try in the form of the

DMS, a nakedly self-contradictory, dodgy Motion to Substitute “Defendant’s Estate.”



Respectfully submitted this 21st day of October, 2020.




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com


                                              4
  Case 3:20-cv-08123-JJT Document 37 Filed 10/20/20 Page 5 of 5




                             CERTIFICATE OF SERVICE

I hereby certify that on October 21, 2020, I caused the foregoing (and accompanying) to

be placed in the United States mail, certified return receipt requested, for Service to John

M. Hickey of April, Dolan & Hickey, attorneys identifying in filings by presentation in

New Mexico state court as representing Zoe Fenn Old; and electronically filed with the

Clerk using the CM/ECF system, which will serve notice of such filing to counsel of

record and the Court Monitor to their registered electronic mail addresses:



                                  James W. Armstrong
                                    Brian E. Ditsch
                                 SACKS TIERNEY, P. A.

                               Karl Sommer
                     SOMMER KARNES AND ASSOCIATES LLP
                               Pro Hac Vice




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com




                                             5
